EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 1, 
	In line 6: Replace “the rotatable cam” with “a rotatable cam”.
Regarding claim 14, 
In line 2: Replace both instances of the word “profile” with “engagement”; 
In line 3: Replace the word “profiles” with “engagements”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Prior art, such as Wu US 6622883, does not teach both  1) the first latch arm is coupled directly to the rotatable cam along with  2) the first rotational engagement and the second rotational engagement are out of phase such that when the cam is rotated to operate the latch mechanism from the disengaged position to the engaged position, the first latch member engages the first corresponding opening in the door frame at a point in time before the second latch member engages the second corresponding opening provided in the door frame.  Other references of record do not teach the first latch member transitions to the engaged positions before the second latch member. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 


Response to Arguments
Applicant’s arguments, filed 01/03/2022, with respect to claims 1-20, have been fully considered and are persuasive.  The 35 USC 102(a) rejection of claims 1-4,11-17 (Wu) & 35 USC 103(a) rejection of claims 5-6,8,18 (Wu in view of Gregerson) as well as claims 7,9-10,19,20 (Wu alone) have been withdrawn. Applicants amendments overcome the prior art rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/F.F.A./
Examiner
Art Unit 3675




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675